Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 

Claim Objections
Claims 9-10 are objected to because of the following informalities:    
As to claim 9, line 4, “the node cluster” should read --the second node cluster--; line 6, “the additional node cluster” should read --the second node cluster--.
As to claim 10, all instances of “the additional node cluster” should consistently read --the second node cluster--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of  determining amount of resource to service tasks and adaptively improving an aggregated resource delivery which is a process that can be perform in the mind.  More specifically, the steps of “identifying”, “determining” and “generating” in the context of the claim encompass observing, analyzing and/or making a judgment/decision in addressing an issue in the mind, therefore, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception does not integrate the judicial exception into a practical application. In particular, the claim additionally recites the steps of providing instructions to a server device.  These limitations do not meaningfully apply the identifying, determining and generating steps into a practical application because the providing step is a well-known data transmission step that does not achieve a purpose beyond the providing of data.  More specifically, the claim is directed to the providing of data/instructions/information “for” the purpose of performing defragmentation actions such that no actual defragmentation was performed, therefore, does not impose any meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of providing of data/instructions is well known and routine does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.

As to claims 2-10, these claims are rejected with the same rationale as claim 1 above.

Claim 11 is rejected under 35 U.S.C. 101 for the same reason as claim 1 above.  Furthermore, the additional element of a system having processor and memory amounts to no more than linking the use of the abstract idea to a particular technology environment and does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As to claims 12-15, these claims are rejected with the same rationale as claim 11 above. 

As to claims 16-20, these claims are rejected for the same reason as claims 11-15 above.

Allowable Subject Matter
Claims 1-20 are allowable by overcoming the 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1, 11 and 16. 
Usage indications of user allocations of resources [paragraph 29]; storage pool being an abstraction of the aggregation of individual storage devices of a cluster appearing as a single homogenous volume despite comprising many different physical devices on multiple different nodes [paragraph 73]; determining deployment growth classification comprising predicted growth of existing set of deployments for the node cluster based on identified plurality of cluster features [paragraphs 25-26]; providing the deployment growth classification to a server device  [paragraph 67] was disclosed in US PG Pub. 2020/0027014.  Addressing fragmented data center and associated problems via a VM placement/deployment scheme taken into consideration the effect in multiple dimensions in reducing fragmentation in data center; measurement/calculation of fragmentation of resource [entire document] was disclosed in “De-Fragmenting the Cloud”.  Determining degree of fragmentation of customer networks and managing the migration of customer VMs to defragment the networks [entire document] was disclosed in US Patent 8,874,749.  Defragmenting resources in a hierarchical manner by migrating VM instantiations/services to be consolidated within respective level of network hierarchy for consolidation in a cloud computing environment [abstract; paragraph 11; Fig. 3 and corresponding text] was disclosed in US PG Pub. 2012/0331147.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the task allocation method as a whole as recited in independent claims 1, 11 and 16. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 16 as a whole.
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199